Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 22 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.


It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2005. Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. While the Applicant has disclosed the development of several humanized both the heavy and light chain variable regions for a scFv fragment having the functional property of specifically binding to glycophorin A on the surface of red blood cells. Thus, the remainder of the structure of the scFv fragment can encompass any amino acid sequence and artisans would not be able to readily predict without further testing the specific amino acid residues that must be present such that the ability of the scFv fragment to bind to glycophorin A is retained. It should also be noted here that Applicant has not provided the structure for any other targeting domain envisioned for use in the claimed invention, such as peptides and small molecules that bind the broad genus of membrane proteins, let alone glycophorin A or Band 3, commensurate in scope of claims 22 – 24.
While antibodies and antigen-binding fragments of the claimed invention are intended to specifically bind to a membrane protein, such as glycophorin A or band 3, on the surface of red blood cells, artisans would not be able to envision the complete structure of an antibody or antigen binding fragment in terms of which of the twenty naturally occurring amino acids exists at each position in the both the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a 
Therefore, the claimed genus of targeting or binding domains lacks adequate written description because there does not appear to be any correlation between the structure of the claimed targeting domain and the function of specifically binding to any membrane protein on the surface of red blood cells except for scFv fragments that bind to glycophorin A and are defined by the amino acid sequences of both the heavy and light chain variable regions per claim 28. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of targeting domains at the time the instant application was filed and thus is not in possession of the genus of recombinant fusion proteins which incorporate said targeting domains. 

Scope of Enablement
Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant fusion protein comprising a scFv fragment having variable heavy and light chain pairs that bind to glycophorin A on the surface of red blood cells, does not reasonably provide enablement for any scFv fragment having one of the claimed VH or VL chains paired with an undefined amino acid sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a recombinant fusion protein comprising a scFv fragment having heavy or light chain variable regions that bind to glycophorin A on the surface of red blood cells. 

The specification does not, however, teach that any scFv fragment comprising one of the claimed VH or VL chains has the functional property of binding to glcyophorin A when combined with a undefined amino acid sequence commensurate in scope of the claims.
As stated earlier, the CDRs from both the VH and VL domains contribute to the antigen-binding site, and thus the combination of the heavy and the light chain, and not either alone, determines final antigen specificity (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2005. As presently written, the structure of the claimed scFv fragment that binds to glycophorin A on the surface of red blood cells encompass at least one VH or VL domain having a defined amino acid sequence plus any additional, unspecified amino acid residues, which may not confer antigen specificity. While Applicant discloses the identification of several humanized scFv fragments that bind glycophorin A consisting of a VH/VL pair having the amino acid sequences set forth in the claims (see Examples), there is no evidence provided demonstrating that any of the claimed VH or VL 
Therefore, while the specification is enabling for making an antibody or antigen-binding fragment that specifically binds to glycophorin A on the surface of red blood cells and has both the heavy and light chain variable regions recited in claim 28, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims.  It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could not determine the complete structure for the genus of scFv fragments provided only the VH chain or VL chain such that the ability to bind to glycophorin A is retained.
Thus, the claimed invention is not enabled over the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 22 – 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Muzykantov et al. (US 8,333,973 B2), hereinafter Muzykantov. 
Muzykantov teaches a recombinant fusion protein comprising a single chain antigen-binding domain (scFv) of a monoclonal antibody, linked to an anti-thrombotic agent, anti-inflammatory agent, or a pro-drug thereof are provided, where the polypeptide binds to an antigen 
Thus, Muzykantov meets the limitations of claims 22 – 25. 

Claims 22 – 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hubbell et al. (US 2012/0178139 A1), hereinafter Hubbell. 
Hubbell teaches molecular fusions of an erythrocyte-binding peptide and a therapeutic agent (see entire document, in particular Abstract, Summary of Invention, and Claims), wherein the erythrocyte-binding peptide may be an antibody or fragment thereof, specifically, a single chain variable fragment (scFv) (Para. 0051 and 0054) that specifically targets glycophorin A or Band 3 (Para. 0037 and 0052) and the therapeutic agent may be, among others, factor VIII (Para. 0078). 
Thus, Hubbell meets the limitations of claims 22 – 25. 

Claims 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman et al. (WO 2009/140598 A1), hereinafter Feldman. 
Feldman teaches a recombinant fusion protein comprising a coagulation factor linked to at least one domain that specifically binds to a membrane protein on a blood cell (see entire document, in particular Para. 014), wherein the domain is an antibody, antibody fragment, scFv, Fab, antibody mimetic, peptide, receptor ligand, carbohydrate, or small molecule (Para. 022 and 027); the blood cell is a red blood cell or a platelet (Para. 022); and the coagulation factor is any protein involved in the coagulation cascade, including Factor VIII (Para. 023). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, as applied to claims 22 and 24 above, and in view of Villa et al. (Villa, Carlos H., et al. Therapeutic delivery 6.7 (2015): 795-826), hereinafter Villa. 

Feldman teaches a recombinant fusion protein comprising a coagulation factor linked to at least one domain that specifically binds to a membrane protein on a blood cell (see entire document, in particular Para. 014), wherein the domain is an antibody fragment such as scFv, 
Feldman does not specifically teach that the membrane protein on the red blood cell is glycophorin A or Band 3. 
However, Villa teaches that glycophorin A and band 3 protein, two of the most prevalent integral glycoproteins among the more than 300 proteins found in the RBC plasma membrane. Given their high expression levels and apparent lack of significant enzymatic activity, glycophorins are attractive candidates for RBC targeting, similar to Band 3 which is also highly abundant on red blood cell surfaces at over 10^6 copies/cell (see entire document, in particular, “Glycophorins” and “Band 3” sections. 
It would have been obvious to one of ordinary skill in the art to modify the recombinant fusion protein disclosed by Feldman such that the domain targets the membrane protein glycophorin A or band 3 on the surface of red blood cells as disclosed by Villa. One of ordinary skill in the art would have been motivated to make such a modification since both glycophorin A and band 3 are highly expressed on the red blood cell surface and hence are attractive targets to facilitate the efficacy of a conjugated therapeutic. Thus, one of ordinary skill in the art would expect that a recombinant fusion protein comprising FVIII and a scFv domain targeting glycophorin A or band 3 on the surface of red blood cells would more effectively treat a coagulation disorder. 
Conclusion
Claim 28 is allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644